                                       COUNTY OF SUFFOLK




                                         STEVE BELLONE
                                    SUFFOLK COUNTY EXECUTIVE

DENNIS M. COHEN                                                        DEPARTMENT OF LAW
COUNTY ATTORNEY

March 4, 2021

VIA ECF
Hon. Joanna Seybert, Chambers
United States District Court Judge
U.S.D.C.-Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re: Hyundai Capital America, Inc. v. The County of Suffolk
    Docket No. 20-CV-04809 (JS)(SIL)

      Nissan Motor Acceptance Corporation v. The County of Suffolk
      Docket No. 20-CV-04815 (JS)(ST)

Dear Honorable Madam:

Pursuant to Your Honor’s directive during yesterday’s conference call with respect to the above-
referenced matters, please be advised that the undersigned respectfully requests that these
matters be consolidated for all purposes, as they present identical legal issues and are factually
analogous. Kindly note that this application is being made with the knowledge and consent of
plaintiff’s counsel in both cases.

Thank you for Your Honor’s consideration herein.

Very truly yours,

DENNIS M. COHEN
County Attorney
Drew W. Schirmer
Drew W. Schirmer
Assistant County Attorney

cc:     Nicholas A. Duston, Esq. VIA ECF




LOCATION                              MAILING ADDRESS
H. LEE DENNISON BLDG.                  P.O. BOX 6100                                    (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦    HAUPPAUGE, NY 11788-0099     ♦          TELECOPIER (631) 853-5169
